                 Case 2:20-cr-00111-WBS Document 16 Filed 10/20/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00111-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   HASAN MCCAULIE,                                      DATE: December 7, 2020
                                                          TIME: 10 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for hearing on defendant’s planned Motion to

21 Suppress on December 7, 2020.

22          2.       By this stipulation, the government and the defendant now move to exclude time between

23 October 19, 2020, and December 7, 2020, under Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes investigative reports, a body camera video, and criminal history records. All of this

27          discovery has been either produced directly to counsel.

28                   b)     Counsel for defendant desires additional time to review the discovery, prepare a


      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00111-WBS Document 16 Filed 10/20/20 Page 2 of 3


 1          motion to suppress evidence, and to prepare for a hearing on the motion.

 2                   c)     Counsel for defendant believes that failure to grant the above-requested

 3          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4          into account the exercise of due diligence.

 5                   d)     The government does not object to the continuance.

 6                   e)     Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of October 19, 2020 to December 7,

11          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
     Dated: October 19, 2020                                   MCGREGOR W. SCOTT
21                                                             United States Attorney
22
                                                               /s/ VINCENZA RABENN
23                                                             VINCENZA RABENN
                                                               Assistant United States Attorney
24

25
     Dated: October 19, 2020                                   /s/ NOA OREN
26                                                             NOA OREN
27                                                             Counsel for Defendant
                                                               HASAN MCCAULIE
28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00111-WBS Document 16 Filed 10/20/20 Page 3 of 3


 1                                       FINDINGS AND ORDER

 2         IT IS SO FOUND AND ORDERED.

 3   Dated: October 20, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME      3
      PERIODS UNDER SPEEDY TRIAL ACT
